 



Filed by RF Micro Devices, Inc. pursuant to Rule 425
     under the Securities Act of 1933, as amended
Subject Company: Sirenza Microdevices, Inc.
(Commission File No. 000-30615)
Exhibit 10.2
EXECUTION VERSION
VOTING AGREEMENT
     This Voting Agreement (“Voting Agreement”) is entered into as of August 12,
2007, by and between Sirenza Microdevices, Inc., a Delaware corporation (the
“Company”), and                                          (“Stockholder”).
Recitals
     A. Stockholder is a holder of record and the “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
certain shares of common stock of RF Micro Devices, Inc., a North Carolina
corporation (“Parent”).
     B. Parent, Iceman Acquisition Sub, Inc., a Delaware corporation (“Merger
Sub”), and the Company are entering into an Agreement and Plan of Merger and
Reorganization of even date herewith (the “Merger Agreement”), which provides
(subject to the conditions set forth therein) for the merger of Merger Sub into
the Company (the “Merger”). Capitalized terms used but not otherwise defined in
this Voting Agreement have the meanings assigned to such terms in the Merger
Agreement.
     C. In the Merger, each outstanding share of common stock of the Company is
to be converted into the right to receive a combination of cash and shares of
Parent Common Stock, as provided in the Merger Agreement.
     D. Stockholder is entering into this Voting Agreement in order to induce
the Company to enter into the Merger Agreement and cause the Merger to be
consummated.
Agreement
     The parties to this Voting Agreement, intending to be legally bound, agree
as follows:
SECTION 1. Certain Definitions
     For purposes of this Voting Agreement:
     (a) “Expiration Date” shall mean the earlier of: (i) the date on which the
Merger Agreement is validly terminated; or (ii) the date upon which the Merger
becomes effective.
     (b) Stockholder shall be deemed to “Own” or to have acquired “Ownership” of
a security if Stockholder: (i) is the record owner of such security; or (ii) is
the “beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act)
of such security.
     (c) “Subject Securities” shall mean: (i) all securities of Parent
(including all shares of Parent Common Stock and all options, warrants and other
rights to acquire shares of Parent Common Stock) Owned by Stockholder as of the
date of this Voting Agreement; and (ii)

 



--------------------------------------------------------------------------------



 



all additional securities of Parent (including all additional shares of Parent
Common Stock and all additional options, warrants and other rights to acquire
shares of Parent Common Stock) of which Stockholder acquires Ownership during
the Voting Period.
     (d) A Person shall be deemed to have a effected a “Transfer” of a security
if such Person directly or indirectly: (i) sells, pledges, encumbers, grants an
option with respect to, transfers or disposes of such security or any interest
in such security to any Person other than the Company; (ii) enters into an
agreement or commitment contemplating the possible sale of, pledge of,
encumbrance of, grant of an option with respect to, transfer of or disposition
of such security or any interest therein to any Person other than the Company;
or (iii) reduces such Person’s beneficial ownership of, interest in or risk
relating to such security.
     (e) “Voting Period” shall mean the period commencing on the date of this
Voting Agreement and ending on the earlier of: (i) the date on which the Merger
Agreement is validly terminated; and (ii) the date on which a final vote is
taken by the stockholders of Parent on a proposal to approve the issuance of
Parent Common Stock in the the Merger.
SECTION 2. Transfer of Subject Securities and Voting Rights
     2.1 Restriction on Transfer of Subject Securities. Subject to Section 2.3,
during the Voting Period, Stockholder shall not, directly or indirectly, cause
or permit any Transfer of any of the Subject Securities to be effected, other
than pursuant to a written plan that meets all of the requirements of
Rule 10b5-1(c) under the Securities Exchange Act of 1934.
     2.2 Restriction on Transfer of Voting Rights. During the Voting Period,
Stockholder shall ensure that: (a) none of the Subject Securities is deposited
into a voting trust; and (b) no proxy is granted, and no voting agreement or
similar agreement is entered into, with respect to any of the Subject
Securities.
     2.3 Permitted Transfers. Section 2.1 shall not prohibit a transfer of
Subject Securities by Stockholder: (a) if Stockholder is an individual: (i) to
any member of Stockholder’s immediate family; or to a trust for the benefit of
Stockholder or any member of Stockholder’s immediate family; (ii) upon the death
of Stockholder; (iii) pursuant to the terms of a trading plan adopted pursuant
to Rule 10b5-1 under the Exchange Act in effect prior to the date hereof;
(iv) upon the vesting of restricted stock awards of Parent Common Stock but only
to the extent of such Stockholder’s income or other tax liability with respect
to such vested restricted stock awards or (v) in a Transfer not for value to one
or more persons or organizations in an aggregate amount not exceeding 100,000
shares of Parent Common Stock; (b) if Stockholder is a partnership or limited
liability company, (i) to one or more partners or members of Stockholder or to
an affiliated corporation under common control with Stockholder or (ii) in a
Transfer not for value to one or more persons or organizations in an aggregate
amount not exceeding 100,000 shares of Parent Common Stock; provided, however,
that, except for the transfers listed in Section 2.3(a)(iii) and (iv), hereof, a
transfer referred to in this sentence shall be permitted only if, as a
precondition to such transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to the Company, to be bound by all of the
terms of this Voting Agreement.

2.



--------------------------------------------------------------------------------



 



SECTION 3. Voting of Shares
     3.1 Voting Covenant. Stockholder hereby agrees that, prior to the
Expiration Date, at any meeting of the stockholders of Parent, however called,
and in any written action by consent of stockholders of Parent, unless otherwise
directed in writing by the Company, Stockholder shall cause any issued and
outstanding shares of ParentCommon Stock Owned by Stockholder as of the record
date with respect to such meeting or consent to be voted in favor of: (a) the
execution and delivery by Parent of the Merger Agreement; (b) the approval of
the issuance of Parent Common Stock in the Merger; and (c) each of the other
actions contemplated by the Merger Agreement.
Prior to the Expiration Date, Stockholder shall not enter into any agreement or
understanding with any Person to vote or give instructions in any manner
inconsistent with the preceding sentence.
     3.2 Proxy; Further Assurances.
          (a) Contemporaneously with the execution of this Voting Agreement:
(i) Stockholder shall deliver to the Company a proxy in the form attached to
this Voting Agreement as Exhibit A, which shall be irrevocable to the fullest
extent permitted by law (at all times during the Voting Period) with respect to
the shares referred to therein (the “Proxy”); and (ii) Stockholder shall cause
to be delivered to the Company an additional proxy (in the form attached hereto
as Exhibit A) executed on behalf of the record owner of any outstanding shares
of Parent Common Stock that are owned beneficially (within the meaning of
Rule 13d-3 under the Exchange Act), but not of record, by Stockholder.
Notwithstanding anything else to the contrary contained in this Section 3.2, the
Proxy shall terminate and be revoked (or shall under no circumstances become
effective) with respect to the Subject Securities upon the Expiration Date,
without any notice or action by Stockholders or any other person.
          (b) Stockholder shall, at Stockholder’s own expense, perform such
further acts and execute such further proxies and other documents and
instruments as may reasonably be required to vest in the Company the power to
carry out and give effect to the provisions of this Voting Agreement.
          (c) Stockholder shall not enter into any tender, voting or other
agreement, or grant a proxy or power of attorney, with respect to the Subject
Securities that is inconsistent with this Voting Agreement or otherwise take any
other action with respect to the Subject Securities that would in any way
restrict, limit or interfere with the performance of Stockholder’s obligations
hereunder or the transactions contemplated hereby.

3.



--------------------------------------------------------------------------------



 



SECTION 4. Waiver of Appraisal Rights
     Stockholder hereby irrevocably and unconditionally waives, and agrees to
cause to be waived and to prevent the exercise of, any rights of appraisal, any
dissenters’ rights and any similar rights relating to the Merger or any related
transaction that Stockholder or any other Person may have by virtue of, or with
respect to, any shares of Parent Common Stock Owned by Stockholder.
SECTION 5. STOCKHOLDER CAPACITY.
     So long as a Stockholder or a representative of such Stockholder is an
officer or director of Parent, nothing in this Agreement shall be construed as
preventing or otherwise affecting any actions, judgment or decisions taken by
such Stockholder in his or her capacity as an officer or director of Parent or
any of its Subsidiaries or from fulfilling the obligations and responsibilities
of such office (including the performance of obligations required by the
fiduciary obligations and responsibilities of such Stockholder acting solely in
his or her capacity as an officer or director), it being agreed and understood
that this Agreement shall apply to such Stockholder solely in his or its
capacity as a stockholder.
SECTION 6. Representations and Warranties of Stockholder
     Stockholder hereby represents and warrants to the Company as follows:
     6.1 Authorization, etc. Stockholder has the absolute and unrestricted
power, authority and capacity to execute and deliver this Voting Agreement and
the Proxy and to perform Stockholder’s obligations hereunder and thereunder.
This Voting Agreement and the Proxy have been duly executed and delivered by
Stockholder and constitute legal, valid and binding obligations of Stockholder,
enforceable against Stockholder in accordance with their terms, subject to:
(a) laws of general application relating to bankruptcy, insolvency and the
relief of debtors; and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies. If Stockholder is a corporation,
then Stockholder is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it was organized. If
Stockholder is a general or limited partnership, then Stockholder is a
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it was organized. If Stockholder is a limited
liability company, then Stockholder is a limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it was organized.
     6.2 No Conflicts or Consents.
          (a) The execution and delivery of this Voting Agreement and the Proxy
by Stockholder do not, and the performance of this Voting Agreement and the
Proxy by Stockholder will not: (i) conflict with or violate any Legal
Requirement or Order applicable to Stockholder or by which Stockholder or any of
Stockholder’s properties is or may be bound or affected; or (ii) result in or
constitute (with or without notice or lapse of time) any breach of or default
under, or give to any other Person (with or without notice or lapse of time) any
right of termination,

4.



--------------------------------------------------------------------------------



 



amendment, acceleration or cancellation of, or result (with or without notice or
lapse of time) in the creation of any Encumbrance on any of the Subject
Securities pursuant to, any Contract to which Stockholder is a party or by which
Stockholder or any of Stockholder’s affiliates or properties is or may be bound
or affected.
          (b) The execution and delivery of this Voting Agreement and the Proxy
by Stockholder do not, and the performance of this Voting Agreement and the
Proxy by Stockholder will not, require any Consent of any Person. The execution
and delivery of any additional proxy pursuant to Section 3.2(a)(ii) with respect
to any shares of Parent Common Stock that are owned beneficially but not of
record by Stockholder do not, and the performance of any such additional proxy
will not, require any Consent of any Person.
     6.3 Title to Securities. As of the date of this Voting Agreement:
(a) Stockholder holds of record (free and clear of any Encumbrances) the number
of outstanding shares of ParentCommon Stock set forth under the heading “Shares
Held of Record” on the signature page hereof; (b) Stockholder holds (free and
clear of any Encumbrances) the options, warrants and other rights to acquire
shares of Parent Common Stock set forth under the heading “Options and Other
Rights” on the signature page hereof; (c) Stockholder Owns the additional
securities of Parent set forth under the heading “Additional Securities
Beneficially Owned” on the signature page hereof; and (d) Stockholder does not
directly or indirectly Own any shares of capital stock or other securities of
Parent, or any option, warrant or other right to acquire (by purchase,
conversion or otherwise) any shares of capital stock or other securities of
Parent, other than the shares and options, warrants and other rights set forth
on the signature page hereof.
     6.4 Accuracy of Representations. The representations and warranties
contained in this Voting Agreement are accurate in all respects as of the date
of this Voting Agreement, and will be accurate in all respects at all times
prior to the Expiration Date as if made as of any such time or date.
SECTION 7. Miscellaneous
     7.1 Stockholder Information. Stockholder hereby agrees to permit the
Company to publish and disclose in the Joint Proxy Statement/Prospectus
Stockholder’s identity and ownership of shares of Parent Common Stock and the
nature of Stockholder’s commitments, arrangements and understandings under this
Voting Agreement.
     7.2 Further Assurances. From time to time and without additional
consideration, Stockholder shall execute and deliver, or cause to be executed
and delivered, such additional transfers, assignments, endorsements, proxies,
consents and other instruments, and shall take such further actions, as the
Company may reasonably request for the purpose of carrying out and furthering
the intent of this Voting Agreement.
     7.3 Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Voting Agreement shall be paid by the party
incurring such costs and expenses.

5.



--------------------------------------------------------------------------------



 



     7.4 Notices. Any notice or other communication under this Voting Agreement
shall be in writing and shall be deemed to have been duly given or made as
follows: (a) if sent by registered or certified mail in the United States return
receipt requested, upon receipt; (b) if sent by nationally recognized overnight
air courier (such as DHL or Federal Express), two business days after mailing;
(c) if sent by facsimile transmission before 5:00 p.m., when transmitted and
receipt is confirmed; (d) if sent by facsimile transmission after 5:00 p.m. and
receipt is confirmed, on the following business day; and (e) if otherwise
actually personally delivered, when delivered, provided that such notices,
requests, demands and other communications are delivered to the address set
forth below, or to such other address as any party shall provide by like notice
to the other parties to this Voting Agreement:
if to Stockholder:
at the address set forth on the signature page hereof; and
with a copy (which shall not constitute notice) to:
Cooley Godward Kronish llp
5 Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306
Attention: Jane Ross, Esq. and David A. Lipkin, Esq.
Facsimile: (650) 849-7400
if to the Company:
Sirenza Microdevices, Inc.
303 S. Technology Court
Broomfield, CO 80021
Attention: Robert Van Buskirk
Facsimile: (303) 410-9976
with a copy (which shall not constitute notice) to:

6.



--------------------------------------------------------------------------------



 



Wilson Sonsini Goodrich & Rosati PC
650 Page Mill Road
Palo Alto, CA 94304
Attn: Steven V. Bernard
Facsimile: (650) 493-6811
Wilson Sonsini Goodrich & Rosati PC
One Market Street
Spear Tower, Suite 3300
San Francisco, CA 94105
Attn: Michael S. Ringler
Facsimile: (415) 947-2099
     7.5 Severability. Any term or provision of this Voting Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Voting Agreement shall be enforceable as so modified. In the event such
court does not exercise the power granted to it in the prior sentence, the
parties hereto agree to replace such invalid or unenforceable term or provision
with a valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.
     7.6 Entire Agreement. This Voting Agreement, the Proxy, the Merger
Agreement and any other documents delivered by the parties in connection
herewith constitute the entire agreement between the parties with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings between the parties with respect thereto.
     7.7 Amendments. This Voting Agreement may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Company and Stockholder.
     7.8 Assignment; Binding Effect; No Third Party Rights. Except as provided
herein, neither this Voting Agreement nor any of the interests or obligations
hereunder may be assigned or delegated by Stockholder, and any attempted or
purported assignment or delegation of any of such interests or obligations shall
be void. Subject to the preceding sentence, this Voting Agreement shall be
binding upon Stockholder and Stockholder’s heirs, estate, executors and personal
representatives and Stockholder’s successors and assigns, and shall inure to the
benefit of the Company and its successors and assigns. Without limiting any of
the restrictions

7.



--------------------------------------------------------------------------------



 



set forth in Section 2, Section 3 or elsewhere in this Voting Agreement, this
Voting Agreement shall be binding upon any Person to whom any Subject Securities
are transferred. Nothing in this Voting Agreement is intended to confer on any
Person (other than the Company and its successors and assigns) any rights or
remedies of any nature.
     7.9 Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Voting Agreement or the
Proxy were not performed in accordance with its specific terms or were otherwise
breached. Stockholder agrees that, in the event of any breach or threatened
breach by Stockholder of any covenant or obligation contained in this Voting
Agreement or in the Proxy, the Company shall be entitled (in addition to any
other remedy that may be available to it, including monetary damages) to seek
and obtain: (a) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation; and (b) an injunction
restraining such breach or threatened breach. Stockholder further agrees that
neither the Company nor any other Person shall be required to obtain, furnish or
post any bond or similar instrument in connection with or as a condition to
obtaining any remedy referred to in this Section 6.9, and Stockholder
irrevocably waives any right he or it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.
     7.10 Non-Exclusivity. The rights and remedies of the Company under this
Voting Agreement are not exclusive of or limited by any other rights or remedies
which it may have, whether at law, in equity, by contract or otherwise, all of
which shall be cumulative (and not alternative).
     7.11 Governing Law; Jurisdiction; Waiver of Jury Trial. This Voting
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof. In any action between any of
the parties arising out of or relating to this Voting Agreement or any of the
transactions contemplated by this Voting Agreement, each of the parties:
(a) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the Chancery Court of the State of Delaware;
(b) irrevocably waives the right to trial by jury; and (c) irrevocably consents
to service of process by first class certified mail, return receipt requested,
postage prepared, to the address at which Stockholder or the Company, as the
case may be, is to receive notice in accordance with Section 6.4.
     7.12 Counterparts; Exchanges by Facsimile. This Voting Agreement may be
executed in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument. The exchange of a fully executed Voting Agreement (in
counterparts or otherwise) by facsimile shall be sufficient to bind the parties
to the terms and conditions of this Voting Agreement.
     7.13 Captions. The captions contained in this Voting Agreement are for
convenience of reference only, shall not be deemed to be a part of this Voting
Agreement and shall not be referred to in connection with the construction or
interpretation of this Voting Agreement.
     7.14 Waiver. No failure on the part of the Company to exercise any power,
right, privilege or remedy under this Voting Agreement, and no delay on the part
of the Company in exercising any power, right, privilege or remedy under this
Voting Agreement, shall operate as a

8.



--------------------------------------------------------------------------------



 



waiver of such power, right, privilege or remedy; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.
the Company shall not be deemed to have waived any claim available to the
Company arising out of this Voting Agreement, or any power, right, privilege or
remedy of the Company under this Voting Agreement, unless the waiver of such
claim, power, right, privilege or remedy is expressly set forth in a written
instrument duly executed and delivered on behalf of the Company; and any such
waiver shall not be applicable or have any effect except in the specific
instance in which it is given.
     7.15 Independence of Obligations. The covenants and obligations of
Stockholder set forth in this Voting Agreement shall be construed as independent
of any other Contract between Stockholder, on the one hand, and the Company or
Parent, on the other. The existence of any claim or cause of action by
Stockholder against the Company or Parent shall not constitute a defense to the
enforcement of any of such covenants or obligations against Stockholder. Nothing
in this Voting Agreement shall limit any of the rights or remedies of the
Company under the Merger Agreement, or any of the rights or remedies of the
Company or any of the obligations of Stockholder under any agreement between
Stockholder and the Company or any certificate or instrument executed by
Stockholder in favor of the Company; and nothing in the Merger Agreement or in
any other such agreement, certificate or instrument, shall limit any of the
rights or remedies of the Company or any of the obligations of Stockholder under
this Voting Agreement.
     7.16 Construction.
          (a) For purposes of this Voting Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include masculine and feminine genders.
          (b) The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Voting Agreement.
          (c) As used in this Voting Agreement, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”
          (d) Except as otherwise indicated, all references in this Voting
Agreement to “Sections” and “Exhibits” are intended to refer to Sections of this
Voting Agreement and Exhibits to this Voting Agreement.
[Remainder of page intentionally left blank.]

9.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have caused this Voting Agreement to be
executed as of the date first written above.

              Sirenza Microdevices, Inc.
 
       
 
             
 
  By    
 
       
 
                  Title
 
            Stockholder
 
       
 
                  Signature
 
       
 
                  Printed Name
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       
 
  Facsimile:    
 
       

                  Additional Securities Shares Held of Record   Options and
Other Rights   Beneficially Owned          

Signature Page to Voting Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Irrevocable Proxy
Proxy

 



--------------------------------------------------------------------------------



 



Irrevocable Proxy
     The undersigned stockholder (the “Stockholder”) of RF Micro Devices, Inc.,
a Delaware corporation (“Parent”), hereby irrevocably (to the fullest extent
permitted by law) appoints and constitutes Robert Van Buskirk, Gerald Quinell
and Sirenza Microdevices, Inc., a Delaware corporation (the “Company”), and each
of them, the attorneys and proxies of the Stockholder, with full power of
substitution and resubstitution, to the full extent of the Stockholder’s rights
with respect to (i) the outstanding shares of capital stock of the Company owned
of record by the Stockholder as of the date of this proxy, which shares are
specified on the final page of this proxy, and (ii) any and all other shares of
capital stock of the Company which the Stockholder may acquire on or after the
date hereof. (The shares of the capital stock of Parent referred to in clauses
“(i)” and “(ii)” of the immediately preceding sentence are collectively referred
to as the “Shares.”) Upon the execution of this proxy, all prior proxies given
by the Stockholder with respect to any of the Shares are hereby revoked, and the
Stockholder agrees that no subsequent proxies will be given with respect to any
of the Shares.
     This proxy is irrevocable, is coupled with an interest and is granted in
connection with, and as security for, the Voting Agreement, dated as of the date
hereof, between the Company and the Stockholder (the “Voting Agreement”), and is
granted in consideration of the Company entering into the Agreement and Plan of
Merger and Reorganization, dated as of the date hereof, among Parent, Iceman
Acquisition Sub, Inc., a wholly-owned subsidiary of Parent, and the Company (the
“Merger Agreement”). This proxy will terminate on the Expiration Date (as
defined in the Voting Agreement).
     Prior to the Expiration Date, the attorneys and proxies named above will be
empowered, and may exercise this proxy, to vote any Shares owned by the
undersigned, at any meeting of the stockholders of Parent, however called, and
in connection with any written action by consent of stockholders of Parent in
favor of: (i) the execution and delivery by Parent of the Merger Agreement;
(ii) the approval of the issuance of Parent Common Stock in the Merger; and
(iii) each of the other actions contemplated by the Merger Agreement.
     The Stockholder may vote the Shares on all other matters not referred to in
this proxy, and the attorneys and proxies named above may not exercise this
proxy with respect to such other matters.
     This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).
     Any term or provision of this proxy that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
Stockholder agrees that the court making such determination shall have the power
to limit the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision
Proxy

 



--------------------------------------------------------------------------------



 



with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this proxy shall be enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.
Dated: August ___, 2007

              Stockholder
 
       
 
                  Signature
 
       
 
                  Printed Name
 
            Number of shares of common stock of Parent owned of record as of the
date of this proxy:
 
             

Proxy

 



--------------------------------------------------------------------------------



 



Schedule of Omitted Documents
 
Pursuant to Instruction 2 to Item 601 of Regulation S-K, set forth below are
(i) the names of the RF Micro Devices, Inc. shareholders who entered into Voting
Agreements, each dated as of August 12, 2007, with Sirenza Microdevices, Inc.,
and (ii) information relating to the securities identified in each respective
Voting Agreement.

                            Shareholder Name     Securities           Shares
Held of     Options and     Additional Securities           Record     Other
Rights     Beneficially Owned     Robert A. Bruggeworth     5,000     2,057,260
    0                             Daniel A. DiLeo     0     105,000     0      
                      Jeffery R. Gardner     0     65,000     0                
            John Harding     0     50,000     0                            
David A. Norbury     462,322     105,000     50,000                            
Albert E. Paladino     125,000     191,669     0                            
William J. Pratt     662,958     1,029,611     0                            
William A. Priddy, Jr.     49,348     1,056,920     0                          
  Erik H. van der Kaay     48,000     275,000     0                            
Walter H. Wilkinson, Jr.     132,892     255,000     0    

